Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The instant application having Application No. 16/524,663 has claims 1-20 pending filed on 07/29/2019; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.  

Information Concerning Oath/Declaration
Oath/Declaration

The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Status Of Claim for Priority In The Application
No priority has been claimed by the Applicant for the Application No. 16/524,663. 

Information Concerning Drawings
Drawings


The applicant’s drawings submitted on 07/29/2019 are accepted for examination purposes

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter (Not one of the Four Statutory Categories).
As per claim 13, “A computer readable medium comprising code stored thereon that, when executed …” suggesting claim 13 may be a system of signal per se.  In view of Applicant’s disclosure, the claim limitation does not explicitly exclude the transitory propagating signal. Given that the Applicant’s Specification does not limit “medium" to being only non-transitory, the claim 13 is construed to cover both transitory and non-transitory media.
“A transitory, propagating signal … is not a ‘process, machine, manufacture, or composition of matter.’  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  In re Nuijten, 84 USPQ2d 1495, 1503 (Fed. Cir. 2007).
Because the full scope of the claim 13 encompasses non-statutory subject matter (i.e., transitory propagating signals), the claim 13 as a whole is non-statutory.  The Examiner suggests adding the limitations “non-transitory machine-readable storage medium” to claim 13 to limit the claim scope to encompass only statutory subject matter.
The dependent claims 14-20 are also rejected under 35 U.S.C. 101 for the same reasons as their direct or indirect parent claim 13 as stated supra. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bono et al (US Patent 9558068) in view of Zheng et al (US PGPUB 20150081966). 

As per claim 1:
Bono teaches:
“A method of performing processing to recover metadata comprising” (Col 3 Lines 66-67 (a method is used in recovering metadata))
 “creating a plurality of shadow top structures, wherein a different one of the plurality of shadow top structures is created for each of a plurality of metadata (MD) top nodes included in a  MD mapping structure used to determine storage locations of data stored at corresponding logical addresses in a file system logical address space” (Col 4 Lines 50-52, Col 5 Lines 62-67 and Col 6 Lines 1-2 (create one or more copies of metadata of the file system such that if the file system is unable to access a primary copy of the metadata, a duplicate copy of the metadata is used by the file system thus, a data storage system may store a duplicate copy of the inode of a file of a file system and a duplicate copy of the inode is used where inode of a file defines an address map that converts a logical address of the file to a physical address of the file)) 
“and wherein each of the plurality of shadow top structures for a corresponding one of the plurality of MD top nodes describes each file system object mapped to a logical address included in the specified subrange of logical addresses of the file system address space associated with said corresponding one of the plurality of MD top nodes” (Col 4 Lines 50-52, Col 5 Lines 66-67 and Col 6 Lines 1-2 (a data storage system may store a duplicate copy of the inode of a file of a file system such that if the file system is unable to access a primary copy of the inode, a duplicate copy of the inode is used by the file system and inode of a file defines an address map that converts a logical address of the file to a physical address of the file))
“and performing first processing that uses the plurality of shadow top structures to recover first information for a first index node (inode) associated with a file system object of a file system having the file system logical address space” (Col 6 Lines 5-12 (file system recovery logic evaluates metadata of the file system and determines inconsistencies and/or errors that may have caused the corruption of the file system, the file system recovery logic attempts to recover the file system by fixing the inconsistencies and/or errors. Conventionally using a duplicate copy (shadow top structures) of inconsistent metadata)). 
Bono does not EXPLICITLY discloses: wherein each MD top node of the MD mapping structure is used in determining storage locations for a specified subrange of logical addresses of the file system logical address space. 
However, Zheng teaches:
“wherein each MD top node of the MD mapping structure is used in determining storage locations for a specified subrange of logical addresses of the file system logical address space” (Paragraph [0020] and  Paragraph [0021] (the dense tree metadata structure is organized as a multi-level dense tree, each level of the dense tree may include the volume metadata, starting at the top level of the dense tree and working down to the descending levels and illustratively embodied as mappings from logical block addresses (LBAs), of a logical unit (LUN) accessible by a host to durable extent keys )).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Bono and Zheng for “wherein each MD top node of the MD mapping structure is used in determining storage locations for a specified subrange of logical addresses of the file system logical address space” as it provides an organization of the metadata that enables efficient determination of the location of storage container data in a storage system cluster (Zheng, Paragraph [0005]).  
Therefore, it would have been obvious to combine Bono and Zheng.

As per claim 2:
Bono and Zheng teach the method as specified in the parent claim 1 above. 
Bono further teaches:
“determining a first subrange of the file system logical address space, wherein the first subrange is mapped to the file system object of the file system having the file system logical address space, wherein the first inode is associated with the file system object” (Col 4 Lines 39-43 (file systems typically include metadata describing attributes of a file system and data from a user of the file system, a file system contains a range of file system blocks that store metadata and data and a user of a file system access the file system using a logical address))
“and updating the first information of the first inode to include a starting address of the first subrange” (Col 3 Lines 29-31 and Col 4 Lines 47-52 (each time a file is modified, the data storage system performs a series of file system updates where every file includes an index node (inode) that contains the metadata about that file)).

As per claim 3:
Bono and Zheng teach the method as specified in the parent claim 2 above. 
Bono further teaches:
“wherein the file system object is a file or a directory” (Col 3 Lines 17-19 (file systems include software programs and data structures that define the use of underlying data storage devices)).

As per claim 4:
Bono and Zheng teach the method as specified in the parent claim 3 above. 
Bono further teaches:
“wherein the file system object is a file, and wherein a logical device is implemented as the file system object in the file system” (Col 4 Lines 47-52 (every file includes an index node that contains the metadata about that file, the contents of a file are stored in a collection of data blocks and defines an address map that converts a logical address of the file)).

As per claim 5:
Bono and Zheng teach the method as specified in the parent claim 4 above. 
Bono further teaches:
“wherein the logical address range of the logical device corresponds to the first subrange of the file system logical address space” (Col 11 Lines 55-60 (storage entities may be further sub-divided into logical units like a single RAID group or individual storage device may contain one or more logical units where each logical unit may be further subdivided into portions of a logical unit)).

As per claim 6:
Bono and Zheng teach the method as specified in the parent claim 1 above. 
Bono further teaches:
“wherein the MD mapping structure includes a plurality of levels of MD nodes” (Col 4 Lines 47-62 (an inode of a file defines an address map that converts a logical address of the file to a physical address of the file and there may be many levels of indirect blocks arranged in a hierarchy)).

As per claim 7:
Bono and Zheng teach the method as specified in the parent claim 6 above. 
Bono further teaches:
“determining a storage location mapped to a first logical address of the file system object, wherein said determining the storage location uses the MD mapping structure” (Col 5 Lines 4-7 (an inode of a file includes metadata that provides a mapping to convert a file system block number of a data block to its corresponding logical block number)).

As per claim 8:
Bono and Zheng teach the method as specified in the parent claim 7 above. 
Zheng further teaches:
“wherein said determining the storage location traverses a path of MD nodes of the MD mapping structure from a first MD node to a second MD node identifying the storage location” (Paragraph [0058] (the volume metadata stored on the tree is preferably organized in a manner that is efficient both to search, in order to service read requests, and to traverse (walk) in ascending order of offset to accomplish merges to lower levels of the tree)).

As per claim 9:
Bono and Zheng teach the method as specified in the parent claim 8 above. 
Zheng further teaches:
“wherein a first MD top node of the plurality of metadata (MD) top nodes is included in the path traversed to determine the storage location” (Paragraph [0021] (a latest version of the changes may be searched starting at the top level of the dense tree and working down to the descending levels)).

As per claim 10:
Bono and Zheng teach the method as specified in the parent claim 9 above. 
Bono further teaches:
“wherein each shadow top structure of the plurality of shadow top structures includes a plurality of entries, wherein each of the plurality of entries is associated with a portion of logical addresses in the file system logical address space and includes an inode number of a corresponding file system object mapped to the portion” (Col 4 Lines 47-52, Col 5 Lines 62-67 and Col 6 Lines 1-2 (a data storage system may store a duplicate copy of the inode of a file of a file system such that if the file system is unable to access a primary copy of the inode, a duplicate copy of the inode (shadow top structure) is used by the file system where every file includes an index node (inode) that contains the metadata and an inode of a file defines an address map that converts a logical address of the file to a physical address of the file)).

As per claim 11:
Bono and Zheng teach the method as specified in the parent claim 1 above. 
Bono further teaches:
“creating the file system object in the file system, wherein said creating the file system object includes creating the first inode and mapping the first inode into the file system logical address space” (Col 4 Lines 46-52 and Col 5 Lines 4-7 (every file includes an index node (inode) that contains the metadata about that file and an inode of a file includes metadata that provides a mapping to convert a file system block number of a data block to its corresponding logical block number)).

As per claim 12:
Bono teaches:
“A system comprising” (Col 1 Lines 16 (data storage system includes))
“one or more processors” (Col 8 Lines 49-51 (the  system may include one or more computer processors))
“and a memory comprising code stored thereon that, when executed, performs a method of performing processing to recover metadata comprising” (Col 9 Lines 57-59 and Col 12 Lines 32-33 (the computerized device having a controller, such as a memory and includes code thereon for performing the techniques as described herein))
 “creating a plurality of shadow top structures, wherein a different one of the plurality of shadow top structures is created for each of a plurality of metadata (MD) top nodes included in a  MD mapping structure used to determine storage locations of data stored at corresponding logical addresses in a file system logical address space” (Col 4 Lines 50-52, Col 5 Lines 62-67 and Col 6 Lines 1-2 (create one or more copies of metadata of the file system such that if the file system is unable to access a primary copy of the metadata, a duplicate copy of the metadata is used by the file system thus, a data storage system may store a duplicate copy of the inode of a file of a file system and a duplicate copy of the inode is used where inode of a file defines an address map that converts a logical address of the file to a physical address of the file)) 
“and wherein each of the plurality of shadow top structures for a corresponding one of the plurality of MD top nodes describes each file system object mapped to a logical address included in the specified subrange of logical addresses of the file system address space associated with said corresponding one of the plurality of MD top nodes” (Col 4 Lines 50-52, Col 5 Lines 66-67 and Col 6 Lines 1-2 (a data storage system may store a duplicate copy of the inode of a file of a file system such that if the file system is unable to access a primary copy of the inode, a duplicate copy of the inode is used by the file system and inode of a file defines an address map that converts a logical address of the file to a physical address of the file))
“and performing first processing that uses the plurality of shadow top structures to recover first information for a first index node (inode) associated with a file system object of a file system having the file system logical address space” (Col 6 Lines 5-12 (file system recovery logic evaluates metadata of the file system and determines inconsistencies and/or errors that may have caused the corruption of the file system, the file system recovery logic attempts to recover the file system by fixing the inconsistencies and/or errors. Conventionally using a duplicate copy (shadow top structures) of inconsistent metadata)). 
Bono does not EXPLICITLY discloses: wherein each MD top node of the MD mapping structure is used in determining storage locations for a specified subrange of logical addresses of the file system logical address space. 
However, Zheng teaches:
“wherein each MD top node of the MD mapping structure is used in determining storage locations for a specified subrange of logical addresses of the file system logical address space” (Paragraph [0020] and  Paragraph [0021] (the dense tree metadata structure is organized as a multi-level dense tree, each level of the dense tree may include the volume metadata, starting at the top level of the dense tree and working down to the descending levels and illustratively embodied as mappings from logical block addresses (LBAs), of a logical unit (LUN) accessible by a host to durable extent keys )).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Bono and Zheng for “wherein each MD top node of the MD mapping structure is used in determining storage locations for a specified subrange of logical addresses of the file system logical address space” as it provides an organization of the metadata that enables efficient determination of the location of storage container data in a storage system cluster (Zheng, Paragraph [0005]).  
Therefore, it would have been obvious to combine Bono and Zheng.

As per claim 13:
Bono teaches:
“performs a method of performing processing to recover metadata comprising” (Col 3 Lines 66-67 (a method is used in recovering metadata))
 “creating a plurality of shadow top structures, wherein a different one of the plurality of shadow top structures is created for each of a plurality of metadata (MD) top nodes included in a  MD mapping structure used to determine storage locations of data stored at corresponding logical addresses in a file system logical address space” (Col 4 Lines 50-52, Col 5 Lines 62-67 and Col 6 Lines 1-2 (create one or more copies of metadata of the file system such that if the file system is unable to access a primary copy of the metadata, a duplicate copy of the metadata is used by the file system thus, a data storage system may store a duplicate copy of the inode of a file of a file system and a duplicate copy of the inode is used where inode of a file defines an address map that converts a logical address of the file to a physical address of the file)) 
“and wherein each of the plurality of shadow top structures for a corresponding one of the plurality of MD top nodes describes each file system object mapped to a logical address included in the specified subrange of logical addresses of the file system address space associated with said corresponding one of the plurality of MD top nodes” (Col 4 Lines 50-52, Col 5 Lines 66-67 and Col 6 Lines 1-2 (a data storage system may store a duplicate copy of the inode of a file of a file system such that if the file system is unable to access a primary copy of the inode, a duplicate copy of the inode is used by the file system and inode of a file defines an address map that converts a logical address of the file to a physical address of the file))
“and performing first processing that uses the plurality of shadow top structures to recover first information for a first index node (inode) associated with a file system object of a file system having the file system logical address space” (Col 6 Lines 5-12 (file system recovery logic evaluates metadata of the file system and determines inconsistencies and/or errors that may have caused the corruption of the file system, the file system recovery logic attempts to recover the file system by fixing the inconsistencies and/or errors. Conventionally using a duplicate copy (shadow top structures) of inconsistent metadata)). 
Bono does not EXPLICITLY discloses: A computer readable medium comprising code stored thereon that, when executed;  wherein each MD top node of the MD mapping structure is used in determining storage locations for a specified subrange of logical addresses of the file system logical address space. 
However, Zheng teaches:
“A computer readable medium comprising code stored thereon that, when executed” (Paragraph [0073] (a tangible (non-transitory) computer-readable medium having program instructions executing on a computer)).
“wherein each MD top node of the MD mapping structure is used in determining storage locations for a specified subrange of logical addresses of the file system logical address space” (Paragraph [0020] and  Paragraph [0021] (the dense tree metadata structure is organized as a multi-level dense tree, each level of the dense tree may include the volume metadata, starting at the top level of the dense tree and working down to the descending levels and illustratively embodied as mappings from logical block addresses (LBAs), of a logical unit (LUN) accessible by a host to durable extent keys )).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Bono and Zheng for “A computer readable medium comprising code stored thereon that, when executed;  wherein each MD top node of the MD mapping structure is used in determining storage locations for a specified subrange of logical addresses of the file system logical address space” as it provides an organization of the metadata that enables efficient determination of the location of storage container data in a storage system cluster (Zheng, Paragraph [0005]).  
Therefore, it would have been obvious to combine Bono and Zheng.

As per claim 14, the claim is rejected based upon the same rationale given for the parent claim 13 and the claim 2 above.

As per claim 15, the claim is rejected based upon the same rationale given for the parent claim 14 and the claim 3 above.

As per claim 16, the claim is rejected based upon the same rationale given for the parent claim 15 and the claim 4 above.

As per claim 17, the claim is rejected based upon the same rationale given for the parent claim 16 and the claim 5 above.

As per claim 18, the claim is rejected based upon the same rationale given for the parent claim 13 and the claim 6 above.

As per claim 19, the claim is rejected based upon the same rationale given for the parent claim 18 and the claim 7 above.

As per claim 20:
Bono and Zheng teach the computer readable medium as specified in the parent claim 19 above. 
Zheng further teaches:
“wherein said determining the storage location traverses a path of MD nodes of the MD mapping structure from a first MD node to a second MD node identifying the storage location” (Paragraph [0058] (the volume metadata stored on the tree is preferably organized in a manner that is efficient both to search, in order to service read requests, and to traverse (walk) in ascending order of offset to accomplish merges to lower levels of the tree))
“wherein a first MD top node of the plurality of metadata (MD) top nodes is included in the path traversed to determine the storage location” (Paragraph [0021] (a latest version of the changes may be searched starting at the top level of the dense tree and working down to the descending levels)).
Also, Bono further teaches:
“and wherein each shadow top structure of the plurality of shadow top structures includes a plurality of entries, wherein each of the plurality of entries is associated with a portion of logical addresses in the file system logical address space and includes an inode number of a corresponding file system object mapped to the portion” (Col 4 Lines 47-52, Col 5 Lines 62-67 and Col 6 Lines 1-2 (a data storage system may store a duplicate copy of the inode of a file of a file system such that if the file system is unable to access a primary copy of the inode, a duplicate copy of the inode (shadow top structure) is used by the file system where every file includes an index node (inode) that contains the metadata and an inode of a file defines an address map that converts a logical address of the file to a physical address of the file)).




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yochai et al, (US PGPUB 20110082997), There are provided a storage system and a method of operating thereof. The method comprises: a) representing to a plurality of hosts an available logical address space divided into one or more logical groups, and b) mapping between one or more contiguous ranges of addresses related to the logical address space and one or more contiguous ranges of addresses related to the physical address space, wherein said mapping is provided with the help of one or more mapping trees, each tree assigned to a separate logical group in the logical address space.
Flynn et al, (US PGPUB 20130227236), resources of an address space are managed in dynamically sized ranges, extents, sets, and/or blocks. The address space may be divided into regions, each corresponding to a different, respective allocation granularity. Allocating a block within a first region of the address space may comprise allocating a particular number of logical addresses (e.g., a particular range, set, and/or block of addresses), and allocating a block within a different region may comprise allocating a different number of logical addresses.
Colgrove et al, (US PGPUB 20140365745), A system and method for maintaining a mapping table in a data storage subsystem. A data storage subsystem supports multiple mapping tables. Records within a mapping table are arranged in multiple levels which may be logically ordered by time. Each level stores pairs of a key value and a pointer value. New records are inserted in a created new (youngest) level. All levels other than the youngest may be read only. 
Vempati et al, (US Patent 9471595), A method is used in recovering file mapping information in file systems. Metadata of a file of a file system is evaluated. Mapping information associating the file to a file system hierarchy of the file system is missing a reference to an inode of the file. Based on the evaluation, the mapping information is updated for including the file to the file system hierarchy of the file system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571) 272-2196.  The examiner can normally be reached on Mon-Fri 8:00 AM – 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kamal K Dewan/
Examiner, Art Unit 2163


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163